Citation Nr: 1216506	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-16 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection by aggravation for a stomach disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In October 2009, the Board denied the Veteran's claim for increase for posttraumatic stress disorder and remanded the claims of service connection for a back disability and a stomach disability.  

In February 2011, the Veteran submitted additional evidence in support of his claim and in March 2012, he waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In May 2008, in his substantive appeal, the Veteran raised claims of service connection for a respiratory condition, chronic fatigue, and residuals of an experimental injection, which are referred to the RO for appropriate action.  

In a statement in November 2011, the Veteran's representative raised the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis, which is referred to the RO for appropriate action. 







FINDINGS OF FACT

1.  A lumbar spine disability, strain and degenerative disc disease at L4-5, was not affirmatively shown to have had onset during service; a lumbar spine disability, strain and degenerative disc disease at L4-5, first diagnosed after service, is unrelated to an injury, disease, or event in service. 

2.  The Veteran served in Vietnam during the Vietnam era and exposure to Agent Orange is presumed. 

3.  A pre-existing functional bowel syndrome did not increase in severity during service and was not permanently made worse by service-connected posttraumatic stress disorder or by exposure to Agent Orange or by alleged experimental injection. 


CONCLUSIONS OF LAW

1.  A lumbar spine disability, strain and degenerative disc disease at L4-5, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 2011); 38C.F.R. § 3.303 (2011). 

2.  A pre-existing functional bowel syndrome was not aggravated by service, by service-connected posttraumatic stress disorder, by exposure to Agent Orange, or by alleged experimental injection. 38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in December 2006.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 



As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Another VCAA letter was send in June 2008 regarding secondary service connection.  To the extent that this VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statements of the case, dated in October 2008 and January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records and non-VA records. 

In August 2008 and in March 2010, the Veteran was afforded VA examinations.  The reports of the VA examination contain a medical history and findings and discussion of the pertinent facts so that the reports and opinions are adequate to decide the claims of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 



As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  






If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Lumbar Spine Disability

Facts 

The service treatment records, including the report of the separation examination, do not contain any complaint, finding, history, treatment, or diagnosis of a lumbar spine disability.  

After service, VA records show that in February 2006 the assessment was a history low back pain. 

In a statement in October 2006, the Veteran stated that his back problems began in Vietnam and that the problem would go away and then recurred, but as he aged the problem has become a daily one. 

In June 2009, the Veteran testified that he injured his back while jumping off armor personnel carriers and out of helicopters in Vietnam.  

In March 2010 on VA examination, the VA examiner noted that the Veteran gave a history of back pain not long after he had returned from Vietnam, that the Veteran had sought treatment with chiropractors without success, and that the pain had become persistent over the last five years.  



The VA examiner also noted that the Veteran had previously stated that he injured his back trying to push an armored personnel carrier out of mud.  The VA examiner referred to a finding of degenerative disc disease at L4-5 by X-ray by VA in February 2006.  The diagnosis was intermittent, right-sided lumbar strain and degenerative disc disease at L4-5.  

The VA examiner reported that X-ray findings were consistent with age related disease and not any specific injury in service and that the evidence was insufficient to suggest that the lumbar spine pain was associated with an injury in service.  The VA examiner expressed the opinion that the lumbar spine pain was not at least as likely as not related to any injury in service.  

Analysis

On the basis of the service treatment records alone, a lumbar spine disability, strain and degenerative disc disease at L4-5, was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As Veteran served in Vietnam and was awarded the Combat Infantryman Badge, the Board will apply the combat provisions of 38 U.S.C.A. § 1154(b). 

In the case of a Veteran who engaged in combat with the enemy in service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  





The application of 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (1996). 

The Board finds that the Veteran's statements and testimony that his back pain began in Vietnam after jumping off armored personnel carriers and out of helicopters to be competent and credible evidence of what happened in service. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

As the occurrence of back injury in service is established, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As there was no documentation of any back problem in service, chronicity in service is not established, nevertheless service connection may be established by showing continuity of symptomatology after service.  Also, as the disability was first diagnosed after service, service connection may also be established under 38 C.F.R. § 3.303(d).






The Veteran is competent to describe symptoms of back pain since service.  See Layno at 471 (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

As it does not necessarily follow that there is a relationship between the continuity of symptomatology that the Veteran avers and the currently diagnosed disability of the lumbar spine, strain and degenerative disc disease at L4-5, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which the Veteran's observation as a lay person is competent evidence.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent);  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

A disability of the lumbar spine, strain and degenerative disc disease at L4-5, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the diagnosis or presence of such a disability is therefore medical in nature. 








Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, to report a contemporaneous medical diagnosis, and to describe symptoms that support a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of a disability of the lumbar spine, strain and degenerative disc disease at L4-5, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran as a lay person is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis of a disability, not capable of lay observation by case law, and the disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a disability of the lumbar spine, strain and degenerative disc disease at L4-5, in service, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony cannot be considered as competent evidence favorable to claim. 

To the extent the Veteran has expressed the opinion that the disability of the lumbar spine, strain and degenerative disc disease at L4-5, is related to the events in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training. 





As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a disability of the lumbar spine, strain and degenerative disc disease at L4-5, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disability and the events described by the Veteran in service.

Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence on the question of the relationship between the current disability and any injury or event in service. 

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence that establishes a diagnosis of a disability of the lumbar spine before 2006 or any evidence that a medical professional has related the disability of the lumbar spine to any injury or event in service.

With regard to the question of whether the claimed disability is the result of an injury or event, the only competent evidence, which specifically addresses the question, is the report of VA examination in March 2010. 

After a review of the Veteran's history, including the Veteran's statement that he injured his back pushing an armored personnel carrier out of the mud, and the Veteran's assertions of having back pain for years, the VA examiner expressed the opinion that the disability of lumbar spine was not at least as likely as not related to any injury in service.  The VA examiner a health-care professional is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159. 



The VA examiner explained that the X-ray findings were consistent with age related disease and not any specific injury in service and that the evidence was insufficient to suggest that the lumbar spine pain was associated with an injury in service.  This evidence opposes, rather than supports, the claim.  There is no competent medical evidence to the contrary. 

As there is no competent and credible medical evidence favorable to claim, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability, strain and degenerative disc disease at L4-5, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Stomach Disability

Facts 

The Veteran served on active duty from June 1969 to March 24, 1971.  The Veteran was in Vietnam from June 1970 to March 24, 1971. 

On the report of medical examination on entrance examination in May 1969, in the section for defects and diagnoses, the examiner noted that Veteran had functional bowel syndrome with intermittent diarrhea to a moderate degree.  Associated with the report was a statement from a private physician, dated in May 1969, that the Veteran had a three year history of intermittent functional bowel syndrome with loose stools and cramps, relieved with medication.

The service treatment records show that in February 1970 the Veteran complained of abdominal cramps without nausea, vomiting, diarrhea.  There was a history of functional bowel syndrome and intermittent diarrhea.  In March 1971, on separation examination, there was no abdominal abnormality and the abdominal evaluation was normal.  




After service, VA records show that in February 2006 the assessment was gastroesophageal reflux disease and peptic ulcer disease with vagotomy and gastrojejunostomy. 

After service in a statement in October 2006, the Veteran stated that his stomach problems with regurgitation began in about 1975 with a vagotomy and pyloroplasty in 1980, resulting in a dumping syndrome. 

In August 2008 on VA examination, the VA examiner noted that the Veteran's medical history of functional bowel syndrome prior to service, the in-service entry about abdominal cramping, and the post-service history of stomach problems with regurgitation 1975 and vagotomy and pyloroplasty in 1980.  During the examination, the Veteran stated that his stomach and regurgitation problems began shortly after returning from Vietnam.  The diagnosis was irritable bowel syndrome with a diarrheal component.  

The VA examiner found no evidence in service of any reflux or peptic ulcer disease and no clear indication of aggravation of the pre-existing function bowel syndrome in service or after service.  Based on the medical records and the Veteran's oral and written history, the VA examiner expressed the opinion that it was less likely as not that the pre-existing bowel condition was aggravated by service.  

In June 2009, the Veteran testified that he began to have stomach problems shortly after returning from Vietnam.  

In March 2010 on VA examination, the Veteran stated that he began to have stomach problems with regurgitation shortly after service.  He stated that about five years after service, in 1975 or 1976, he went to his primary care provider who sent him to a specialist and he later underwent a vagotomy and pyloroplasty.  The Veteran stated that he did not have significant problems in service, but once in a while he would have diarrhea.  



The VA examiner stated that there it was well documented that functional bowel syndrome was not aggravated or made worse by service as there was no consistent evidence of permanent aggravation of functional bowel syndrome as the Veteran was seen once for abdominal cramps and no evidence of other episodes.  The VA examiner concluded the irritable bowel syndrome was not permanently aggravated by service or by posttraumatic stress disorder as there were no functional changes in the irritable bowel syndrome in direct relation to the Veteran's mental status.  

Analysis

A Veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. §1111; 38 C.F.R. § 3.304.  And functional bowel syndrome with intermittent diarrhea to a moderate degree was noted on entrance examination.  

As functional bowel syndrome with intermittent diarrhea was noted on entrance examination, the Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  See Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 




The service treatment records show that in February 1970 before the Veteran went to Vietnam he was seen for abdominal cramps without nausea, vomiting, or diarrhea.  Thereafter on return from Vietnam, the report of separation examination contained no finding or diagnosis of functional bowel syndrome.  

After service, in statements and in testimony the Veteran stated that his stomach problems with regurgitation began after service shortly after returning from Vietnam.  The Veteran was separated from service contemporaneously with his return form Vietnam. 

To the extent the Veteran argues aggravation of the pre-existing condition by service, by service-connected PTSD, by exposure to Agent Orange, or by alleged experimental injection, under certain circumstances, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  See Davidson at 1316. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Whether there is aggravation of pre-existing functional bowel syndrome by any proposed theory cannot be determined by the Veteran as a lay person based on his own personal observation, that is, perceived by visual observation or by any other of the senses. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on aggravation of a pre-existing medical condition.  For this reason, the Board rejects the Veteran's lay opinion on aggravation by service, by service-connected PTSD, by exposure to Agent Orange, or by alleged experimental injection, as competent evidence to substantiate the claim. 





With regard to the question of aggravation, the only competent evidence, which specifically addresses the question, is the report of VA examination in March 2010. The VA examiner a health-care professional is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159. 

The VA examiner stated that there it was well documented that functional bowel syndrome was not aggravated or made worse by service as there was no consistent evidence of permanent aggravation of functional bowel syndrome as the Veteran was seen once for abdominal cramps and no evidence of other episodes.  The VA examiner concluded the irritable bowel syndrome was not permanently aggravated by service or by posttraumatic stress disorder as there were no functional changes in the irritable bowel syndrome in direct relation to the Veteran's mental status.

In statements and testimony, the Veteran stated that he did not have significant problems in service, but once in a while he would have diarrhea and that he that he began to have stomach problems with regurgitation shortly after service.  

On the basis of all the evidence of record pertaining to the manifestations of the functional bowel syndrome prior to (abdominal cramps and diarrhea by report of entrance examination and by a private physician), during (abdominal cramps by the service treatment records and diarrhea by the Veteran's statements and testimony), and subsequent to service (diarrhea by the Veteran's statements and testimony), no increase in severity during service is not shown.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Moreover, the VA examiner concluded the irritable bowel syndrome was not made worse by posttraumatic stress disorder as there were no functional changes in the irritable bowel syndrome in direct relation to the Veteran's mental status.






Without competent evidence of an increase in severity during service or by PTSD, the Veteran has not met the evidentiary burden to establish aggravation of a pre-existing condition, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

As the Veteran has not met the evidentiary burden to establish aggravation of a pre-existing condition, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Agent Orange

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly known as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military service, certain listed diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 






Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Since the Veteran served in Vietnam during the Vietnam era it is presumed that he was exposed to Agent Orange, but functional bowel syndrome or irritable bowel syndrome is not subject to presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116 as implemented by 38 C.F.R. §§ 3.307 and 3.309. 

And the Veteran has not submitted any competent evidence of a possible association between exposure to Agent Orange and aggravation of functional bowel syndrome or irritable bowel syndrome.  The Board has already rejected the Veteran's opinion of any association between exposure to Agent Orange and the pre-existing condition.  And as there is no competent evidence of an increase of severity during service, the Board need not address further aggravation by exposure to Agent Orange. 

And the Veteran has not submitted any competent evidence of a possible association between an alleged experimental injection and aggravation of functional bowel syndrome or irritable bowel syndrome.  The Board has already rejected the Veteran's opinion of any association between alleged experimental injection and aggravation of functional bowel syndrome or irritable bowel syndrome.  

And as there is no competent evidence of an increase of severity during service, the Board need not address further aggravation by exposure to Agent Orange or by alleged experimental injection.









As the preponderance of the evidence is against the claim of aggravation by exposure to Agent Orange, applying 38 U.S.C.A. § 1116 and under Combee, and by alleged experimental injection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lumbar spine disability, strain and degenerative disc disease at L4-5, is denied.

Service connection by aggravation of a pre-existing functional bowel syndrome to include aggravation by service-connected posttraumatic stress disorder, by exposure to Agent Orange, or by alleged experimental injection is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


